Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 1 of 12 PagelD #: 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

x
JUS BROADCASTING CORPORATION,
Plaintiff, : 20 Civ.
-V.-
HARVINDER RIAR, JURY TRIAL
DEMANDED
Defendant.
x
COMPLAINT

Plaintiff JUS Broadcasting Corporation (“JUS Broadcasting”), by and through its

attorney, Paul Batista, P.C., for its Complaint against defendant respectfully alleges as follows:
Introduction and Summary

IF This is an action for damages and injunctive relief based on a pattern of
illegal, deceitful and malicious conduct by defendant Harvinder S. Riar (“Riar”), a former key
employee of plaintiff. As described in greater detail in the balance of this Complaint, defendant
Riar, among other things, (1) has engaged in blatant breach of every material term of his
employment contracts with plaintiff, (2) tortiously interfered in existing contract and business
relationships of plaintiff, (3) established a satellite broadcasting company and other media outlets
directly competitive with plaintiff in flagrant violation of defendant’s contractual obligations, (4)
recently started to broadcast programming that is identical in every respect, including its name, to
programming that plaintiff has been broadcasting for many years, including a show entitled
“Mudda,” an immensely popular program belonging to plaintiff which defendant has replicated in

every respect, including its important title, (5) created a newspaper, newsletter and other
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 2 of 12 PagelD #: 2

publications that impermissibly exploit plaintiff's image, media presence, trade dress and identity,
(6) has stolen and continues to steal plaintiffs advertisers and subscribers and the revenue derived
from those advertisers and subscribers, (7) maliciously and falsely disparaged plaintiff, its
management, and its employees, (8) embezzled substantial amounts of cash and funds belonging
to plaintiff, and (9) taken aggressive and unjustified steps to destroy JUS Broadcasting’s business,

2. Among defendant’s many illegal acts, as articulated more fully later in this
Complaint, he violated the employment contracts and his fiduciary duties to plaintiff by
impermissibly missing lengthy periods of time from the performance of his duties because, among
other things, Riar is and has been an acute and untreated alcoholic in violation of explicit “good
conduct” terms of the contracts.

The Parties and Non-Party

3. JUS Broadcasting is a corporation principally engaged in the business of
satellite distribution of entertainment, current events and other programming, including the
immensely popular “Mudda” show, to thousands of subscribers in the United States, Canada and
elsewhere, Since the start of their programming in 2007, JUS Broadcasting and its affiliates
(collectively sometimes identified in this Complaint as “JUS Entities”) have become the largest
and most visible of broadcasters serving the Indian-language populations of North America.

4, Non-party Penny K. Sandhu was and is the creator, organizer, manager,
owner and control person of plaintiff JUS Broadcasting and all of its affiliated JUS Entities.

5. Defendant Riar, who resides at 9 Sumutka Court, Carteret, New Jersey
07008, was employed as an “on-air” personality and sales person for plaintiff and its JUS Entities
pursuant to two separate contracts — one relating to Riar’s role as a broadcaster and the other to his

role as an executive in sales of the services of the Jus Entities.
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 3 of 12 PagelD #: 3

Jurisdiction and Venue

6. This court has jurisdiction over defendant Riar pursuant to 28 U.S.C. § 1332
based on diversity of citizenship. Plaintiff, together with its affiliates, is a New York corporation
with its principal place of business in Long Island City, New York, and Ms. Sandhu is a resident
of Nassau County, New York. Defendant Riar resides in New Jersey. The amount in controversy
exceeds $75,000 and is in fact substantially higher.

7. Venue in this Court exists pursuant to 28 U.S.C. § 1391,

Statement of Facts Common to All Counts

A. The Talent Agreement with Riar

8. Plaintiff JUS Broadcasting and defendant Riar entered an “Employment
Agreement” on March 1, 2013. The most recent version of the agreement was entered into on
March 1, 2018 (the “Talent Agreement”).

(i) The Parties to the Talent Agreement and Their Contractual Role

9. Under the Talent Agreement, JUS Broadcasting, designated as the
“Employer,” and Riar, designated as the “Employee,” agreed that “Employee shall provide
employment services . . . for the benefit of Employer and any affiliated entity for which Employee
may be designated duties by the Employer . . . . Such entities shall include any entity now or
hereafter controlling, controlled by or under common control with Employer, including but not
limited to JUS Punjabi, LLC, a New York limited liability company, JUS One Corp., a New York
corporation, JUS News Corp., a New York corporation, JUS Foundation, a New York corporation,
JUS 24X7 Corporation, a New York corporation, JUS NOW Corporation, a New York

2

corporation, and JUS Khabarnama Corporation, a New York corporation... .’
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 4 of 12 PagelD #: 4

(ii) Riar’s Obligations under the Talent Agreement

10. As explicitly provided by the Talent Agreement, plaintiff JUS Broadcasting
“employ[ed]” Riar and Riar “accept[ed] employment to render and furnish artistic and professional
services to the JUS Entities as on-air talent to perform . . . duties and functions. . . and such other
or different duties as may reasonably be assigned to Employee by any of the JUS Entities. All of
[Riar’s] services and duties . . . shall be performed where the Jus Entities require, and shall be
subject to the terms of this Agreement and the JUS Entities’ direction and control.”

11. The Talent Agreement in addition obligated Riar to observe and obey a
range of standards of conduct. More specifically, the agreement provided under the title

“Termination for Cause:

Employer may terminate this Agreement and Employee’s
employment for Cause, as hereinafter defined, with or without
notice, at any time. If [defendant Riar] is terminated for Cause...
Employee shall not be entitled to any severance or other payment
whatsoever. The term “Cause” shall include, but not be limited to,
the following: (1) [Riar’s] continued incapacity for one (1) week or
more, or for ten (10) or more Programs in the aggregate during any
fifty-two (52) week period .. . The term “incapacity” shall mean (1)
any physical, mental, or other disability rendering [Riar] incapable
of fully performing the services to be performed by Employee
hereunder; (2) willful, habitual, or substantial neglect of duties by
Employee; (3) any material breach of this Agreement; (4)
dishonesty, theft, misappropriation, embezzlement, fraud or similar
intentional misconduct by Employee involving any of the JUS
Entities; (5) repeated use of any controlled substance, drug or
alcohol that, in the . . . opinion of Employer’s management], ]
renders [Riar] unfit to serve as an Employee of the JUS Entities, (6)
unethical business conduct; (7) actual or threatened violence against
another employee or sexual or other prohibited harassment of
others; (8) failure to perform duties . . . or failure or refusal to
comply with any of the JUS Entities’ rules, policies, procedures, or
directives . . . ; (9) insubordination or failure to work in a
harmonious manner with management or other employees... .; (11)
excessive absenteeism or tardiness; and (12) Employee’s failure or
refusal to perform the services required of Employee . . . for a period
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 5 of 12 PagelD #: 5

of two (2) or more days for reasons other than vacation, illness,
accident, injury, incapacity or authorized leave of absence.

12. The Talent Agreement also provided clear and explicit provisions relating

to Riar’s obligations of “exclusivity and non-competition.” In relevant part, the contract provided:

(a) While an employee of any of the JUS Entities, Employee
agrees to devote Employee’s full working time, attention and best
efforts to the business of the JUS Entities and shall furnish
Employee’s services exclusively to the JUS Entities. Employee
further agrees that during the Term Employee shall not, without
Employer’s prior written consent, perform any on-air talent services
or other services . . . for any other person or business entity
whatsoever, or discuss any further employment with any third party

(b) During the Term of this Agreement, and at all times that
Employee is employed by any of the JUS Entities, Employee shall
not, directly or indirectly, on Employee’s own behalf or as an
individual proprietor, partner, shareholder, owner, officer,
employee, director, consultant, agent, joint venturer, investor, lender
or in any other capacity whatsoever . . . do any of the following
without Employer’s prior written consent:

(i) Offer to provide or provide products or services which
compete with the products and services offered by the JUS Entities;
or

(ii) Engage in any of the television, radio, internet, news and
entertainment industry services, programs and business activities in
which the JUS Entities are involved.

13. Other relevant provisions of the Talent Agreement prohibited solicitation
activities by Riar that conflicted with his duties to plaintiff. Under the title “Non-Solicitation,”

the contract in relevant part stipulated:

During the Restricted Period . . . Employee agrees that
Employee shall not, directly or indirectly, on Employee’s own
behalf or as an individual proprietor, partner, stockholder, owner,
manager, officer, employee, director, consultant, agent, joint
venturer, investor, lender, or in any other capacity whatsoever do
any of the following:
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 6 of 12 PagelD #: 6

(i) Interfere with or disrupt, or attempt to
interfere with or disrupt, the relationship of any of
the JUS Entities with any sponsor, advertiser or
Customer ... or any licensee, station, network, cable
operator, media outlet or other platform through
which the channels and Programs of the JUS Entities
are broadcast and/or distributed;

(ii) Solicit, offer, hire or assist any other
person or entity in hiring or attempting to hire any
Restricted Person . . . or otherwise induce any

Restricted Person to discontinue their employment or
business relationship with any of the JUS Entities; or

(i11) Call on, solicit business from or assist
others to solicit business from any of the sponsors,
advertisers of Customers of the JUS Entities as to any
product or service that competes with any product or
service provided or marketed by or actually under
development by any of the JUS Entities.
B. The Sales Manager Agreement between Plaintiff and Riar
14. In addition to the Talent Agreement, defendant Riar has been a party to an
Employment Agreement with Jus Broadcasting since 2013 relating to his services as the “Sales
Manager” of Jus Broadcasting and the related JUS Entities. Like the Talent Agreement, the most
recent version of “Employment Agreement” (the “Sales Manager Agreement”) was dated March
1, 2018. As demonstrated in greater detail later in this Complaint, defendant Riar has violated

every provision of the Sales Manager Agreement, just as he has breached every material aspect
of the Talent Agreement.
(i) The Parties to the Sales Manager Agreement and Their Roles
15. The parties to the Sales Manager Agreement are Riar and JUS Broadcasting
together with its affiliated JUS Entities.
16. Defendant Riar was specifically designated as the “Sales Manager” and his

“duties” included, inter alia, (A) “[p]reparing and [d]elivering sales presentations to new and
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 7 of 12 PagelD #: 7

existing customers,” (B) “sell[ing] new advertising programs,” and (C) “protect[ing] and
increase|ing] existing advertising.”
17. In addition, the Sales Manager Agreement explicitly required defendant
Riar, among other things, to (A) meet “potential customers” and (B) maintain “assigned account
bases while developing new accounts.”
(ii) The Duration and Termination of the Sales Manager Agreement
18. In relevant part, the Sales Manager Agreement provided:

Employer may terminate the Agreement without Cause or
for Cause (as hereinafter defined), with or without notice, at any
time. Upon termination, Employee shall . . . not be entitled to any
severance or other payment whatsoever. The term “Cause” as used
herein shall include, but not be limited to, the following: (1)
Employee’s continued incapacity for one ... week or more during
any fifty-two .. . week period, or beyond the period provided in the
Family and Medical Leave Act, if applicable. . . .The term
“incapacity” shall [also] mean any [1] physical, mental or other
disability rendering Employee incapable of fully performing the
services required to be performed by Employee hereunder; [2]
willful, habitual or substantial neglect of duties; [3] any material
breach of this Agreement; [4] dishonesty, theft, misappropriation,
embezzlement, fraud or similar intentional misconduct by Employee
involving any of the JUS Entities; [5] repeated use of any controlled
substance, drug or alcohol that, in the reasonable, good faith opinion
of Employer’s management [ ] renders Employee unfit to serve as
an Employee of the JUS Entities; [6] unethical business conduct; [7]
actual or threatened violence against another employee or sexual or
other prohibited harassment of others; [8] failure to perform duties
hereunder or refusal to comply with any of the JUS Entities’ rules
policies, procedures, or directives after receipt of written notice of
such failure and Employee’s failure to cure such failure within a cure
period reasonably afforded by Employer; [9] insubordination or
failure to work in a harmonious manner with management or other
employees; [10] any violation of FCC rules and regulations,
including[,] without limitation, rules relating to indecency, payola
[or] plugola; [11] excessive absenteeism or tardiness; and [12]
Employee’s failure or refusal to perform the services required of
Employee under this Agreement.
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 8 of 12 PagelD #: 8

19. The Sales Manager Agreement also contained provisions on “exclusivity”

and “non-competition:”

(a) While an employee of any of the JUS Entities, Employee agrees
to devote Employee’s full working time, attention and best efforts to the
business of the JUS Entities and shall furnish Employee’s services
exclusively to the JUS Entities. Employee further agrees that during the
Term Employee shall not . . . perform any services, duties or functions...
for any other persons or business entity whatsoever.

(b) During the Term of this Agreement, and at all times that
Employee is employed by any of the JUS Entities, Employee shall not,
directly or indirectly, on Employee’s own behalf or as an individual
proprietor, partner, shareholder, owner, officer, employee, director,
consultant, agent, joint venturer, investor, lender or in any other capacity . . .
any of the following .. . (;) [mJarket, sell, offer to provide products or
services which compete with the products and services offered by the JUS
Entities; or [ii] [e]ngage in any of the television, radio, internet, news and
entertainment industry services, [p]rograms . . . and business activities in
which the JUS Entities are involved.

20. In addition, the Sales Manager Agreement contains confidentiality
provisions obligating him to “keep all Confidential Information . . . in trust for the use and benefit
of the JUS Entities... .”

21. The Sales Manager Agreement has a term of five years, from February 28,
2013 through March 1, 2018, renewable in 2018 for five years — provisions also applicable to the

Talent Agreement.

COUNT I
[For Breach of Contract]

22, Plaintiff repeats and realleges each and every allegation of J 1-21, supra.
23. In breaching every salient provision of both the Talent Agreement and the
Sales Manager Agreement, defendant Riar has, among other things:
(1) Established his own broadcasting network;

(2) Repeatedly embezzled and stolen funds from the JUS Entities;
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 9 of 12 PagelD #: 9

(3) Failed and refused to perform his duties under both the Talent
Agreement and the Sales Manager Agreement;

(4) Established a newsletter and social media platform that substantially
replicates the content, public image. format and trade dress of plaintiff
JUS Broadcasting and the JUS Entities;

(5) Solicited and obtained customers and consumers from plaintiff and the
JUS Entities;

(6)

(7)

(8)

(9)

(10)

(11)

(12)

(13)

Failed on numerous occasions to appear for work and the performance
of his duties under both the Talent Agreement and the Sales Manager
Agreement;

Consumed to the point of impairment alcohol and is in fact a habitual
alcoholic;

Failed to appear for work on a full-time basis because he has devoted
significant amounts of his time to unsuccessful campaigns for political
office and, upon information and belief, diverted and stole funds from
plaintiff and the JUS Entities in order to fund political activities not
authorized by either of the agreements at issue;

Obtained illegally in violation of both agreements’ good conduct
provisions, a New York driver’s license after the suspension of his New
Jersey license;

Provided to others confidential information belonging to plaintiff and
the JUS Entities;

Disseminated information to third parties in an effort to damage and
destroy the JUS Entities and to deprive Ms. Sandhu of her livelihood,
including the fact that he recently created and is broadcasting, among
other things, a program entitled “Mudda,” an immensely popular
program created more than thirteen years ago by plaintiff and
broadcast internationally by JUS Broadcasting since its creation;

By replicating the name, programming and all other aspects of
“Mudda,” defendant has extensively diverted advertising and other
revenue from JUS Broadcasting and deliberately created mass
confusion in the marketplace; and

Intimidated and threatened other employees of plaintiff and the JUS
Entities.
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 10 of 12 PagelD #: 10

24. By reason of the foregoing, defendant Riar has damaged plaintiff in an

amount to be determined at trial and believed to exceed $15 million.

 

COUNT II
|For Tortious Interference in Contract and Business Relations]
25. Plaintiff repeats and realleges each and every allegation of [{ 1-24, supra.
26. As alleged in greater detail in { 23, supra, plaintiff Riar has tortiously

interfered in plaintiff's contract and business relations with plaintiff's and the JUS Entities’
relationships with their advertising customers and consumers.
27. By reason of the foregoing, defendant Riar has damaged plaintiff JUS

Broadcasting and the JUS Entities in an amount to be determined at trial and believed to exceed

$15 million.

 

COUNT II
{For Breach of Fiduciary Duty and Conflict of Interest]
28. Plaintiff repeats and realleges each and every allegation of J 1-27, supra.
29, Defendant Riar breached his fiduciary duties of loyalty and good faith to

plaintiff JUS Broadcasting and the JUS Entities.

30. By reason of the foregoing, defendant Riar has damaged plaintiff in an

amount to be determined at trial and believed to exceed $15 million.

 

COUNT IV
[For Unjust Enrichment]
31. Plaintiff repeats and realleges each and every allegation of {J 1-30, supra.
32. Defendant Riar has unjustly enriched himself.
33: By reason of the foregoing, defendant Riar has damaged plaintiff JUS

Broadcasting and the JUS Entities in an amount to be determined at trial and believed to exceed

$15 million.

10
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 11 of 12 PagelD #: 11

 

COUNT V
[For Business and Commercial Disparagement|
34. Plaintiff repeats and realleges each and every allegation of { 1-33, supra.
35. Defendant Riar has repeatedly disparaged the JUS Entities.
36, By reason of the foregoing, defendant Riar has damaged plaintiff in an

amount to be determined at trial and believed to exceed $15 million.

 

COUNT VI
[For Temporary, Preliminary and Permanent Injunctive Relief|
37. Plaintiff repeats and realleges each and every allegation of {J 1-36, supra.
38. Plaintiff lacks an adequate remedy at law.
39. Unless restrained, defendant Riar will continue all of the illegal activities

alleged in this Complaint, including the destructive broadcasting of his false, misleading and
fraudulent program entitled “Mudda.”
WHEREFORE, plaintiff demands judgment against defendant Riar and his co-
conspirators and aiders and abettors as follows:
= Compensatory damages in an amount to be determined at trial but believed
to exceed $15 million;
= Temporary, preliminary and permanent injunctive relief requiring Riar to
cease and eliminate all broadcasting in all media of “Mudda” and all
programming which copies, replicates or is modeled on any and all
programming of the JUS Entities;
= Punitive damages in the amount of $30 million to be determined at trial; and
# Such other and further relief as the Court deems just and proper.

Dated: New York, New York
December 15, 2020

1]
Case 1:20-cv-06105-CBA-VMS Document1 Filed 12/16/20 Page 12 of 12 PagelD #: 12

PAUL BATISTA, P.C.

Paul Batista
Attorney for Plaintiff
JUS Broadcasting Corporation
26 Broadway — Suite 1900
New York, New York 10004
(631) 377-0111 (Tel)
(212) 344-7677 (Fax)

 

12
